DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Terminal Disclaimer 
The terminal disclaimer filed on 04/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/750834 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “controlling circuitry configured to start a timer with a predetermined value; and transmitting circuitry configured to trigger a reporting procedure to report configuration information while the timer is running, the timer being a timer used to allow to trigger the reporting procedure, wherein the receiving circuitry is further configured to acquire the configuration information from system information, the system information being broadcasted in the second frequency indicated by the frequency information, and the configuration information indicates a Discovery reception resource pool for a Sidelink Direct Discovery announcement monitoring” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Jung et al. (U.S. Patent Application Publication No. US 2018/0092112 A1), which is directed to wireless communication system; and teaches that UE terminal device; resource pool being provided to UE for D2D communication and, discovery resources being provided via RRC; resource pool provided for announcing discovery information which is sent in a first carrier or frequency; “discInetrFreqList and discRxPool” having frequencies that UE can use for D2D discovery announcement and, discovery resources being provided via RRC; “discInetrFreqList and discRxPool” having frequencies that UE can use for D2D discovery announcement and, discovery resources being provided via RRC; “discInetrFreqList information indicating neighboring frequencies for which sidelink discovery is supported; resources being used to announce discovery information e.g., configuration information being provided to UE via a first frequency; system information being broadcasted in SIB and, terminal selects resource from resource e.g., frequency indicated in the configuration information in order to broadcast system information which include configuration information and, UE acquiring from the base station report of sidelink discovery announcement information based on information in the second frequency; resource pool for monitoring sidelink discovery being provided; and 
	
	Wafta et al. (U.S. Patent Application Publication No. US 2017/0303322 A1), which is directed to device-to-device (D2D) communication system; and teaches that a timer being reset and started again e.g., restart and, the predetermined timer value provided/ administered by the ProSe function and, value of a ProSe check flag; a timer being used for reporting e.g., a signal and timer being used for location reporting that is  signal after being restart e.g., timer running; a timer being used as a trigger for reporting e.g., signal; however, first issue: according to claim limitation, reporting procedure is “configuration report”; according to Wafta, reporting procedure is “location report”; “Configuration” report and “Location” report cannot reasonably be read the same; second issue: according to claim limitation, reporting procedure is trigger “while the timer is running”; according to Wafta, reporting procedure is triggering “After the timer”; “while the time is running” and “After the time is running” cannot reasonably be read the same; Wafta reference does not state that “the WTRU makes the location report after the timer starts or after the timer stop”; in addition, the figure 6 does not illustrate any step of the WTRU making the location report; therefore, it is not clear that a reporting procedure is made while the timer is running (par [0112] Fig.6).                                                                                          	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “controlling circuitry configured to start a timer with a predetermined value; and transmitting circuitry configured to trigger a reporting procedure to report configuration information while the timer is running, the timer being a timer used to allow to trigger the reporting procedure, wherein the receiving circuitry is further configured to acquire the configuration information from system information, the system information being broadcasted in the second frequency indicated by the frequency information, and the configuration information indicates a Discovery reception resource pool for a Sidelink Direct Discovery announcement monitoring” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (U.S. Pub. 2017/0150314 A1) teaches Apparatus and Method for Measuring Position.
Jung et al. (U.S. Pub. 2018/0084465 A1) teaches Discovery Announcement Method Performed by Terminal in Wireless Communication System, and Terminal Using Same.
Suzuki et al. (U.S. Pub. 2016/0028572 A1) teaches Terminal Apparatus and Base Station Apparatus.
Kwon (U.S. Pub. 2016/0044678 A1) teaches Method and Apparatus for Transmitting Buffer Status Report in Wireless Communication System Supporting Device to Device Communication.
Seo et al. (U.S. Pub. 2017/0055264 A1) teaches Method for Transmitting and Receiving Signal for Device-to-Device Communication for in Wireless Communication System and Apparatus for Same.
Yi et al. (U.S. Pub. 2019/0110327 A1) teaches Method for Indicating a Ciphering Indication for a Sidelink Radio Bearer in a D2D Communication System and Device Therefor.
Yang et al. (U.S. Pub. 2017/0099581 A1) teaches Method for Performing a Proximity Service and User Equipment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414